     Case 1:19-cr-00022-CCB Document 51 Filed 11/11/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                  *

       v.                                 *       Case No. CCB-19-0022

DONTRAY JOHNSON                           *

       *      *      *      *      *      *       *      *      *      *      *

                  MOTION TO COMPEL BRADY DISCLOSURE

       Dontray Johnson, through his attorney, C. Justin Brown, Brown Law,

respectfully moves this Honorable Court, pursuant to Brady v. Maryland, 373 U.S.

83 (1963), to order the Government to provide information about its review of

telephone records. In support of this Motion, Johnson states the following:

       1.     Johnson is charged with witness retaliation, in violation of 18 U.S.C.

§ 1513(b)(1). He is scheduled for trial on November 18, 2019.

       2.     In routine discovery, the Government provided the defendant with

summary logs documenting its review of recorded jailhouse telephone calls. The

Government initially provided the logs for Dontray Johnson and Corey Hammond.

Hammond is the defendant against whom the victim in this case testified, and on

whose behalf Johnson allegedly committed witness retaliation. Later, the

Government provided a log for the phone calls of Jerome Holloway, a third

detainee who allegedly played a role in the alleged act of witness retaliation.
     Case 1:19-cr-00022-CCB Document 51 Filed 11/11/19 Page 2 of 3



       3.      Upon reviewing the logs, undersigned counsel informally requested

that the Government identify the individuals who produced the summary call logs.

It is possible that Johnson will want to call them as witnesses at trial.

       4.      The Government refused to identify the individuals who collectively

produced the summary logs. The explanation for this refusal was that the

prosecutor believes the evidence is not admissible, and therefore it need not be

turned over.

       5.      The information contained in the logs is potentially exculpatory. It

helps show that there was no telephonic link between Johnson and Hammond. It

also shows there were no unusual phone calls involving either Johnson or

Hammond around the time of the incident. It is the type of evidence that Johnson

may want to introduce at trial.

       6.      Under Brady v. Maryland, evidence favorable to the defendant must

be turned over to the defense. Here, the Government has turned some of the

evidence over, but it has done so in a manner that makes it impossible for the

Defendant to use that evidence at trial. Because the Government refuses to identify

who produced the summary logs, and who analyzed them as part of the

investigation, the Defendant does not know who to call as a witness at trial to

introduce the evidence.

       WHEREFORE, for the above reasons, the Defendant respectfully requests
that this Honorable Court order the Government to identify all individuals who

participated in the production and analysis of the call logs, and state each


                                           2
     Case 1:19-cr-00022-CCB Document 51 Filed 11/11/19 Page 3 of 3



individual’s role in a clear manner so that Defendant knows who to subpoena for
trial if he wishes to introduce this evidence, in any form, at trial.



                                     Respectfully Submitted,


                                     _________/s/__________
                                     C. Justin Brown
                                     BROWN LAW
                                     1 N. Charles St., Suite 1301
                                     Baltimore, Maryland 21201
                                     Tel: 410-244-5444
                                     Fax: 410-934-3208




                          CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2019, a copy of this Motion was

served on all parties via CM/ECF.

                                     _________/s/__________
                                     C. Justin Brown




                                           3
